DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.
 
Allowable Subject Matter
Claim(s) 8-9, 11-12, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
Claim (s) 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 7 recites the limitation "the electroacoustic transducers attached together by the material" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 10, 13, 16-17 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Toguri (US 11,153,685 B2).

1. (Currently Amended) A system comprising: a plurality of electroacoustic transducers configured to generate sound (fig.3/6 (2); col.4 line 60-65); an acoustoelectric transducer configured to convert collective sound produced by the electroacoustic transducers into one or more electrical signals (fig.6 (3); (col.7line 60 -col.8 line 5 & col.15 line 45-60); a computing device configured to: apply one or more patterns of electrical signals to the electroacoustic transducers to test for one or more sound-producing characteristics comprising tonal qualities of the sound collectively produced by the electroacoustic transducers (fig.6 (202); fig.21; col.7 line 1-8; col.23 line 25-75; col.17 line 1-6/the impulse response based on measurement signal may be sent to transducers); receive, from the acoustoelectric transducer, electrical signals representative of the collective sound produced by the electroacoustic transducers that resulted from application of the one or more patterns of electrical signals to the electroacoustic transducers (col.17 line 1-6 & line 30-45/the collective impulse signals); and determine, based on the received electrical signals, the sound-producing characteristics of the electroacoustic transducers for use in controlling the electroacoustic transducers to generate one or more predetermined sounds (col.17 line 45-col.18 line 18/the characteristic for the transducer for predetermined sounds).

3. (Original) The system of claim 1, wherein the electroacoustic transducers are spaced apart (fig.3 (2-1 to 2-M); col.4 line 15-20).  

6. (Previously Presented) The system of claim 1, wherein the tonal qualities comprise audio frequency characteristics and/or audio amplitude characteristics (col.10 line 35-45).

  7. (Original) The system of claim 1, wherein the computing device is configured to learn the one or more predetermined sounds that the electroacoustic transducers attached together by the material are operable to generate based on application of the one or more patterns and the resulting electrical signals received from the acoustoelectric transducer (fig.3 (20); col.18 line 10-15/the predetermined based on pattern and electrical signals).

10. (Original) The system of claim 1, wherein the applied one or more patterns of electrical signals comprise predetermined electrical inputs into the electroacoustic transducers (col.7 line 1-5).  

13. (Currently Amended) A method comprising: applying one or more patterns of electrical signals to a plurality of electroacoustic transducers to test for one or more sound-producing characteristics comprising tonal qualities of the sound collectively produced by the electroacoustic transducers transducers (fig.6 (202); fig.21; col.7 line 1-8; col.23 line 25-75; col.17 line 1-6/the impulse response based on measurement signal may be sent to transducers); receiving electrical signals representative of the collective sound produced by the electroacoustic transducers that resulted from application of the one or more patterns of electrical signals to the electroacoustic transducers (col.17 line 1-6 & line 30-45/the collective impulse signals); and determining, based on the received electrical signals, the sound-producing characteristics of the electroacoustic transducers for use in controlling the electroacoustic transducers to generate one or more predetermined sounds (col.17 line 45-col.18 line 18/the characteristic for the transducer for predetermined sounds).
  
16. (Previously Presented) The method of claim 13, wherein the tonal qualities comprise audio frequency characteristics and/or audio amplitude characteristics (col.10 line 35-45).  

17. (Original) The method of claim 13, further comprising learning the one or more predetermined sounds that the electroacoustic transducers attached together by the material are operable to generate based on application of the one or more patterns and the resulting electrical signals received from the acoustoelectric transducer (fig.3 (20); col.18 line 10-15/the predetermined based on pattern and electrical signals).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toguri (US 11,153,685 B2) and Kim et al. (US 10,681,439 B2).

4. (Original) The system of claim 1, wherein the electroacoustic transducers are attached together by a material, wherein the received electrical signals are electrical signals are represented by the sound produced by the sound- producing component in response to the application of the one or more patterns of electrical signals to the electroacoustic transducers (fig.3 (20); col.5 line 20-23).  

	But the art never mentioned of such speaker having said material being configured to move in response to sound produced by the electroacoustic transducers for forming a sound-producing component. 

	However, such aspect of having speaker having said material being configured to move in response to sound produced by the electroacoustic transducers for forming a sound-producing component (fig.4A (320); col.17 line 54-65). Thus, one of the ordinary skills in the art could have modified the art by adding speaker having said material being configured to move in response to sound produced by the electroacoustic transducers for forming a sound-producing component so as to transfer vibration to the speaker structure.  

Claim 5, the system of claim 1, but the art never specify as wherein the electroacoustic transducers are configured to move with respect to each other upon application of electrical signals to the electroacoustic transducers.  

	However, such aspect electroacoustic transducers are configured to move with respect to each other upon application of electrical signals to the electroacoustic transducers (fig.4A (320); col.17 line 54-65). Thus, one of the ordinary skills in the art could have modified the art by adding electroacoustic transducers are configured to move with respect to each other upon application of electrical signals to the electroacoustic transducers so as to transfer vibration to the speaker structure.  

15. (Original) The method of claim 13, wherein the electroacoustic transducers are attached together by a material, wherein the received electrical signals are electrical signals represented by the sound produced by the sound- producing component in response to the application of the one or more patterns of electrical signals to the electroacoustic transducers (fig.3 (20); col.5 line 20-23).  

But the art never mentioned of such speaker having said material being configured to move in response to sound produced by the electroacoustic transducers for forming a sound-producing component. 

	However, such aspect of having speaker having said material being configured to move in response to sound produced by the electroacoustic transducers for forming a sound-producing component (fig.4A (320); col.17 line 54-65). Thus, one of the ordinary skills in the art could have modified the art by adding speaker having said material being configured to move in response to sound produced by the electroacoustic transducers for forming a sound-producing component so as to transfer vibration to the speaker structure
.  
Claim(s) 2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toguri (US 11,153,685 B2) and Po et al. (US 11, 109,173 B2).

2. (Original) The system of claim 1, but the art never specify as wherein the electroacoustic transducers each comprise a piezoelectric material.  

	But the concept of having electroacoustic transducers each comprise piezoelectric material is mentioned (col.5 line 10-25). Thus, one of the ordinary skills in the art could have varied the mentioned transducers if desired by adding such piezoelectric material for generating the sound. 

Claim(s) 14 which in substance disclose the same limitation as in claim(s) 2 has been analyzed and rejected accordingly. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654